Me. Justice Figueeas
delivered the opinion of the court.
The fiscal filed a sworn information in the District Court of Arecibo based on the testimony of witnesses duly examined, reading as follows:
“Alberto Iiurtado, a corporal of the Insular Police, José María Hernández, and José María Ramos, Insular policeman, are accused by information filed by the fiscal of the crime of involuntary manslaughter, a felony, committed as follows:
“In the barrio of Capaez, municipality of Hatillo, territory of the District Court of Arecibo, and prior to the date of this information— that is to say, about 2 p. m. of April 5 of the current year — the *381defendants Alberto Hurtado, a corporal of tbe Insular Police, José María Ramos, and José M. Hernández, Insular policemen stationed in tbe town of Hatillo, on tbe occasion of surprising a cockfight wbicb was bping beld in said barrio at that hour, having agreed on a plan to intimidate and arrest the persons present at said cockfight, unlawfully agreed to discharge their revolvers in the air, which the three defendants did, without due caution and circumspection, the bullet of one of said shots wounding Faustino de León, resulting in his death the morning of April 7 of the current year. The three defendants are principals or authors of the said crime of involuntary manslaughter. This act is contrary to the law in such case mad.9 and provided, and against the peace and dignity of The People of Porto Rico. (Signed) Angel Acosta, District Fiscal.”
The three defendants were tried by a jury which on November 25, 1907, returned a verdict of guilty of the crime of involuntary manslaughter against them as charged.
After compliance with the requirements of the law judgment was rendered on November 27, 1907, by which Alberto' Hurtado was sentenced to confinement in the penitentiary for three years, and José M. Hernández and José María Hamos, each to imprisonment for one year and six months, all of them at hard labor in the departmental penitentiary, and to pay the costs of the proceedings, and the other proper orders.
All of the defendants took an appeal from this judgment to the Supreme Court.
The information complies with the requisites prescribed by section 71 of the Code of Criminal Procedure, and we do not find therein any defect or imperfection in form materially tending to prejudice the rights of the defendants, and we must observe the provisions of section 83 of said code, admitting the information as sufficient.
The minutes of the trial show that a number of exceptions were taken, but we cannot consider them because no bill of exceptions or statement of facts has been presented, nor have the appellants' even entered an appearance in this Supreme Court which shows that they had little or no confidence *382.in the value of such exceptions, and that their only purpose in appealing was to delay the execution of the sentence.
Under the circumstances, as no material error appears to have been committed either in the information or the sentence, the latter should be affirmed with the costs of the appeal against the appellants.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, MacLeary and Wolf concurred.